Citation Nr: 1328097	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  06-08 134	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for degenerative disc disease of the lumbar spine with postoperative residuals on an extraschedular basis.

2.  Entitlement to a total disability rating for compensation based on individual unemployability.  

REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services 

WITNESSES AT HEARING ON APPEAL

Veteran, W.S. and S.S.

ATTORNEY FOR THE BOARD

D. Johnson, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1999 to June 2004.  

The issues or claims are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in July 2004 and in December 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2009, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 

REMAND

In June 2009, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  In August 2013, the Veteran was afforded the opportunity for another hearing before a Veterans Law Judge who will decide her appeal, which the Veteran has accepted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an electronic hearing at the RO before a Veterans Law Judge. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


